Case: 1:19-cv-00250-MWM-SKB Doc #: 40 Filed: 03/09/20 Page: 1 of 2 PAGEID #: 639

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI
FRED A. NORMAN, et al., : Case No. 1:19-cv-250
Plaintiffs, : Judge Matthew W. McFarland

Vv.

SUPERIOR CREDIT UNION, INC., f/k/a
CINCO CREDIT UNION, et al,

Defendants.

 

ORDER OVERRULING OBJECTIONS (DOC. 36), ADOPTING REPORT AND
RECOMMENDATIONS (DOC. 35), GRANTING DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT (DOC. 9) AND TERMINATING CASE

 

This action is before the Court on Plaintiffs Fred and Lydia Norman’s Objections
(Doc. 36) to Magistrate Judge Stephanie K. Bowman’s Report and Recommendations
(Doc. 35). Magistrate Judge Bowman recommended that the Court grant the Motion for
Summary Judgment (Doc. 9) filed by Defendants Superior Credit Union, Inc. f/k/a
Cinco Credit Union, Tom Hopper, Jim Zahneis and Perry Lunhe and dismiss this case.
Plaintiffs timely filed Objections to the Report and Recommendations, in response to
which Defendants filed a memorandum (Doc. 38) supporting the Magistrate Judge’s
recommended decision. This matter is ripe for the Court’s review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court made a de novo review of the record in this case. Upon said review, the Court

finds that Plaintiffs’ Objections (Doc. 36) are not well-taken and accordingly are
Case: 1:19-cv-00250-MWM-SKB Doc #: 40 Filed: 03/09/20 Page: 2 of 2 PAGEID #: 640

OVERRULED. The Court ADOPTS the Report and Recommendations (Doc. 35) in its
entirety and GRANTS Defendants’ Motion for Summary Judgment (Doc. 9). This case

is hereby TERMINATED on the Court's docket.

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

IT IS SO ORDERED.

 
